Order modified so as to provide that the order for examination before trial of officers of defendant be amended by striking therefrom the names and titles of the officers of the defendant corporation, and inserting instead thereof after the words “ ordered that ” the following: “ the defendant Esskay Waist Company by Samuel Krohnberg, its treasurer, and Louis Krohnberg, its vice-president, be examined and that they; ” and as so modified affirmed, with ten dollars costs and disbursements .to the appellants. The date for the examination to proceed to be fixed in the order. No opinion. Order to be settled on notice. Present — Clarke, P. J., Dowling, Page, Merrell and Philbin, JJ.